Citation Nr: 0732771	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-35 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right shoulder injury, to include the 
clavicle.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1945 to August 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005.  In April 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The issues developed as referring to separate right shoulder 
and collar bone disabilities have been incorporated as a 
single issue, to more accurately reflect their factual and 
medical similarities.  Specifically, the veteran contends 
that the disabilities occurred in a single injury, and the 
collar bone, which is technically known as the clavicle, is 
part of the shoulder girdle.  See Stedman's Medical 
Dictionary, 27th ed., at 360 (2000).  This issue, as well as 
the issue of service connection for a back disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A bilateral hearing loss disability was first shown many 
years after service, and is not due to any in-service events, 
including claimed noise exposure.




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in June 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for hearing loss, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, in 
November 2006, the veteran was provided information regarding 
ratings and effective dates.  He did not respond with any 
additional information, and while the claim was not 
subsequently readjudicated, there is no rating or effective 
date to be assigned as a result of this decision; as such, 
the failure to provide notice of these two elements prior to 
the initial adjudication is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical records 
have been obtained.  He appeared at a Travel Board hearing 
before the undersigned in April 2007.  At his hearing, the 
veteran testified that he was first evaluated for hearing 
loss in the 1980's or 1990's, but he has not identified any 
specific treatment providers, and records of such treatment, 
more than 30 years after service, would not provide evidence 
of a nexus to service.  A VA examination was provided.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection

The veteran contends that he developed hearing loss due to 
noise exposure from weapons during service.  He contends that 
he was constantly exposed to weapons firing during basic 
training, without ear protection.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Service medical records do not show hearing loss in service, 
and the veteran's hearing was noted to be 15/15 to the 
whispered voice in both ears on his separation examination in 
July 1948.  

The only medical evidence of hearing loss is in the VA 
audiology examination and opinion obtained in March 2006.  On 
the examination, the veteran reported noise exposure during 
service from weapons, an explosion, and from working near an 
anti-aircraft unit.  He reported post-service occupational 
noise exposure while working on an assembly line for General 
Motors, and operating tractors while farming.  He reported 
recreational noise exposure from chainsaws, hunting, and 
skill saws.  He said he did not wear hearing protection in 
connection with any of these activities.  Audiology findings 
showed a bilateral hearing loss disability, as defined by VA.  
38 C.F.R. § 3.385.  Later in March 2006, the examiner 
reviewed the claims file, and noted that the veteran's 
hearing had been within normal limits on entrance and 
separation examinations, according to a whispered voice test.  
The examiner noted that the whispered voice test did not 
preclude the presence of a high frequency hearing loss and 
did not give frequency specific or ear specific data.  The 
examiner noted, however, that the veteran could not have 
passed the whisper test with his current hearing loss.  The 
examiner concluded that with a history of noise exposure 
prior to, during, and after service, and in the absence of 
any audiometric information until March 2006, any opinion 
rendered regarding the veteran's current hearing loss and 
military service would be speculative.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, as probative evidence.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, there is no contemporaneous evidence of the presence of 
hearing loss for more than 50 years after service.  As 
pointed out by the examiner, the veteran reported noise 
exposure during service, as well as both occupational and 
recreational exposure during the intervening decades after 
service.  The examiner was unable to provide an opinion as to 
whether the onset was in service, without resort to 
speculation.  The possibility that a condition "could have" 
been present is not sufficient to raise a reasonable doubt.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim).  Thus, the examiner's conclusion that an opinion 
would be speculative is not the same thing as stating that it 
is at least as likely as not, which means that the weight of 
medical evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find in favor 
of that conclusion as it is to find against it.  In this 
case, there is no medical evidence in favor of the claim.  

Considering all of these factors, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss.  As a result, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.


REMAND

As to the remaining issues, the veteran states that he 
injured his back in service.  He states that he was awarded 
disability benefits from the Social Security Administration 
(SSA) in about 1979 for a back condition, which he states 
pre-dated a motor vehicle accident in 1978.  He states that 
he was told at that time that X-rays had shown an older 
injury.  The veteran's and VA's attempts to obtain earlier 
treatment records from the providers were unsuccessful.  In 
view of the veteran's contentions, it is reasonably possible 
that the SSA records may support his claim for service 
connection for a back disability.  Moreover, VA is required 
to obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

With respect to the application to reopen the claim for 
service connection for right shoulder injury residuals, to 
include the clavicle, although he underwent surgery in 
November 2000 for a "massive" right rotator cuff tear, 
sustained in September 2000, prior medical records show right 
shoulder complaints as early as June 1982, when the veteran 
was seen for complaints of right shoulder and neck pain.  As 
the SSA records could possibly provide evidence pertaining to 
continuity of a shoulder disability, appellate consideration 
of this issue should be deferred pending the receipt of 
available SSA records as well.  

A VA medical examination is required when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  If the SSA records, when considered together 
with the other evidence of record, establishes that an 
examination is indicated, such examination should be 
conducted before the file is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's medical and 
adjudication records compiled in 
connection with a disability decision of 
the Social Security Administration in 
about 1979.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records are 
not available.  

2.  Review the file and the SSA records; 
if these records show, as to either issue, 
(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability, (2) evidence 
establishing that an event, injury, or 
disease occurred in service, or 
establishing certain diseases manifesting 
during an applicable presumptive period 
for which the claimant qualifies, and (3) 
an indication that the disability or 
persistent or recurrent symptoms of a 
disability may be associated with the 
veteran's service or with another service-
connected disability, schedule an 
examination to determine the current 
diagnosis, and whether there is a nexus 
between the current disability and 
service.

3.  Thereafter, readjudicate the claims 
on appeal.  If the decision is less than 
a full grant of the benefit sought, 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide them 
with an opportunity to respond, before 
the case is returned to the Board. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


